DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gieras (US 20180062461 A1). 
Regarding claim 1, Gieras teaches a spoke-type rotor structure (Fig. 4, 400) for a motor (“Accordingly, there is a constant desire for improvements in the magnet arrangement within these PM motors to provide desired motor properties”, [0004]) comprising: a rotor core (Fig. 4, 402), having a plurality of spoke-type first magnetic members (Fig. 4, 404) that are arranged radially around a periphery of the rotor core, two oblique second magnetic members (Fig. 4, 406) being provided between every adjacent two of the first magnetic members, the two second magnetic members being arranged in a V shape relative to a center of the rotor core.

    PNG
    media_image1.png
    443
    596
    media_image1.png
    Greyscale

Regarding claim 3, Gieras teaches the spoke-type rotor structure as claimed in claim 1. Gieras further teaches wherein every adjacent two of the first magnetic members and the two second magnetic members jointly surround an area (modified Fig. 4, A), the first magnetic members and the second magnetic members face the area with a same magnetic pole (Fig. 2A, the pole arrangement of the magnetic members can be seen where the first and second magnetic members face area where reference number 200 is located with the same polarity “north”). 

    PNG
    media_image2.png
    443
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    430
    media_image3.png
    Greyscale

Regarding claim 8, Gieras teaches a motor structure (“Accordingly, there is a constant desire for improvements in the magnet arrangement within these PM motors to provide desired motor properties”, [0004]), comprising 
a rotor core (Fig. 4, 402), having a plurality of spoke-type first magnetic members (Fig. 4, 402) that are arranged radially around a periphery of the rotor core, two oblique second magnetic members (Fig. 4, 406) being provided between every adjacent two of the first magnetic members, the two second magnetic members being arranged in a V shape relative to a center of the rotor core; 
a stator core (Fig. 2A, 201), covering the rotor core (“This IPM rotor 200 is part of an IPM motor 100 which can include stators 201 connected to the outer surface of the IPM rotor 200”, [0041]), the stator core having a plurality of stator windings (“armatures” in quote below) arranged annularly (Fig. 2A, armatures on annular stator 201), the stator windings corresponding to the first magnetic members and the second magnetic members (“Additionally, the reliability of the PM motor is improved compared to other designs because the PMs are electromagnetically protected against demagnetization at reversals or abnormal operation because the armature reaction magnetic flux penetrating from the stator to the rotor goes through laminated ferromagnetic core”, [0040])(examiner notes that an electric motor operates by windings on the stator armature generating magnetic flux to interact with the permanent magnets on the rotor, this is only achieved by the armature windings corresponding to the permanent magnets of the rotor). 
Regarding claim 10, Gieras teaches the motor structure as claimed in claim 8. Gieras further teaches wherein every adjacent two of the first magnetic members and the two second magnetic members jointly surround an area (modified Fig. 4, A), the first magnetic members and the second magnetic members face the area with a same magnetic pole (Fig. 2A, the pole arrangement of the magnetic members can be seen where the first and second magnetic members face area where reference number 200 is located with the same polarity “north”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras in view of Hao et al. (US 20170057373 A1, hereinafter “Hao”). 
Regarding claim 4, Gieras teaches the spoke-type rotor structure as claimed in claim 1.
Gieras does not teach wherein in the rotor core, a distance t1 between the two second magnetic members is between 10% and 40% of a length lv of the second magnetic member. 
Hao teaches a rotor with a v-shaped magnet (Fig. 1, 20) wherein a distance t1 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between the two magnetic members (Fig. 1, 20A and 20B) of the v-shaped magnet is between 10% and 40% of a length lv (Fig. 1, W2) (“Additionally, the widths W2, W3 of the respective first and second wing segments 62A, 62B are configured to enable magnets of greater than 5 mm in width W fit therein”, [0033]) of the second magnetic member (if W2 is 5mm and 64 is 1mm at the narrowest point then 64 would be 20% the length of W2 thereby falling within the claimed range). 

    PNG
    media_image4.png
    426
    391
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Gieras to have the magnet distance between the magnets 406 relative to their length within the ranges taught by Hao. 
	The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
	Regarding claim 5, Gieras in view of Hao teaches the spoke-type rotor structure as claimed in claim 4. 
Gieras does not teach wherein in the rotor core, the distance t1 between the two second magnetic members is between 30% and 50% of a thickness T of the second magnetic member.
	Hao teaches a rotor with a v-shaped magnet (Fig. 1, 20) wherein a distance t1 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between the two magnetic members (Fig. 1, 20A and 20B) of the v-shaped magnet is between 30% and 50% of a thickness of the second magnetic member (“In one non-limiting example, the thicknesses T1, T2, enable magnets 20A, 20B with a thickness of 1.5 mm to 4 mm to be fit therein”, [0032]) (if T1 is 2mm and 64 is 1mm at the narrowest point then 64 would be 50% the thickness T1 thereby falling into the claimed range).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Gieras in view of Hao to have the magnet distance between the magnets 406 relative to their thicknesses within the ranges taught by Hao. 
The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
	Regarding claim 6, Gieras teaches the spoke-type rotor structure as claimed in claim 1. 
Gieras does not teach wherein in the rotor core, a distance t2 between the second magnetic member and the first magnetic member is between 10% and 40% of a length lv of the second magnetic member.
Hao teaches a permanent magnet rotor wherein a distance t2 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between two magnetic members (Fig. 1, 20A and 20B) is between 10% and 40% of a length lv (Fig. 1, W2) (“Additionally, the widths W2, W3 of the respective first and second wing segments 62A, 62B are configured to enable magnets of greater than 5 mm in width W fit therein”, [0033]) of the second magnetic member (if W2 is 5mm and 64 is 1mm at the narrowest point then 64 would be 20% the length of W2 thereby falling into the claimed range). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Gieras to have the magnet distance between magnets 404 and 406 relative to the length of 406 within the ranges taught by Hao. 
	The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
	Regarding claim 7, Gieras in view of Hao teaches the spoke-type rotor structure as claimed in claim 6.
Gieras does not teach wherein in the rotor core, the distance t2 between the second magnetic member and the first magnetic member is between 30% and 50% of a width T of the second magnetic member.
Hao teaches a permanent magnet rotor wherein a distance t2 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between two magnetic members (Fig. 1, 20A and 20B) is between 30% and 50% of a thickness of the second magnetic member (“In one non-limiting example, the thicknesses T1, T2, enable magnets 20A, 20B with a thickness of 1.5 mm to 4 mm to be fit therein”, [0032]) (if T1 is 2mm and 64 is 1mm at the narrowest point then 64 would be 50% the thickness T1 thereby falling into the claimed range).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Gieras in view of Hao to have the magnet distance between magnets 404 and 406 relative to the thickness of magnet 406 within the ranges taught by Hao. 
The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
	Regarding claim 11, Gieras teaches the motor structure as claimed in claim 8.
Gieras does not teach wherein in the rotor core, a distance t1 between the two second magnetic members is between 10% and 40% of a length lv of the second magnetic member. 
Hao teaches a rotor with a v-shaped magnet (Fig. 1, 20) wherein a distance t1 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between the two magnetic members (Fig. 1, 20A and 20B) of the v-shaped magnet is between 10% and 40% of a length lv (Fig. 1, W2) (“Additionally, the widths W2, W3 of the respective first and second wing segments 62A, 62B are configured to enable magnets of greater than 5 mm in width W fit therein”, [0033]) of the second magnetic member (if W2 is 5mm and 64 is 1mm at the narrowest point then 64 would be 20% the length of W2 thereby falling into the claimed range). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Gieras to have the magnet distance between the magnets 406 relative to their length within the ranges taught by Hao. 
	The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
Regarding claim 12, Gieras in view of Hao teaches the motor structure as claimed in claim 11.
Gieras does not teach wherein in the rotor core, the distance t1 between the two second magnetic members is between 30% and 50% of a thickness T of the second magnetic member.
	Hao teaches a rotor with a v-shaped magnet (Fig. 1, 20) wherein a distance t1 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between the two magnetic members (Fig. 1, 20A and 20B) of the v-shaped magnet is between 30% and 50% of a thickness of the second magnetic member (“In one non-limiting example, the thicknesses T1, T2, enable magnets 20A, 20B with a thickness of 1.5 mm to 4 mm to be fit therein”, [0032]) (if T1 is 2mm and 64 is 1mm at the narrowest point then 64 would be 50% the thickness T1 thereby falling into the claimed range).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Gieras in view of Hao to have the magnet distance between the magnets 406 relative to their thicknesses within the ranges taught by Hao. 
The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
Regarding claim 13, Gieras teaches the motor structure as claimed in claim 8.
Gieras does not teach wherein in the rotor core, a distance t2 between the second magnetic member and the first magnetic member is between 10% and 40% of a length lv of the second magnetic member.
Hao teaches a permanent magnet rotor wherein a distance t2 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between two magnetic members (Fig. 1, 20A and 20B) is between 10% and 40% of a length lv (Fig. 1, W2) (“Additionally, the widths W2, W3 of the respective first and second wing segments 62A, 62B are configured to enable magnets of greater than 5 mm in width W fit therein”, [0033]) of the second magnetic member (if W2 is 5mm and 64 is 1mm at the narrowest point then 64 would be 20% the length of W2 thereby falling into the claimed range). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Gieras to have the magnet distance between magnets 404 and 406 relative to the length of 406 within the ranges taught by Hao. 
	The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
Regarding claim 14, Gieras in view of Hao teaches the motor structure as claimed in claim 13.
Gieras does not teach wherein in the rotor core, the distance t2 between the second magnetic member and the first magnetic member is between 30% and 50% of a width T of the second magnetic member.
Hao teaches a permanent magnet rotor wherein a distance t2 (“bridge”, Fig. 1, 64) (“In the embodiment shown, the bridge 64 is about 0.75 mm to about 2 mm wide at a narrowest portion”, [0031]) between two magnetic members (Fig. 1, 20A and 20B) is between 30% and 50% of a thickness of the second magnetic member (“In one non-limiting example, the thicknesses T1, T2, enable magnets 20A, 20B with a thickness of 1.5 mm to 4 mm to be fit therein”, [0032]) (if T1 is 2mm and 64 is 1mm at the narrowest point then 64 would be 50% the thickness T1 thereby falling into the claimed range).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Gieras in view of Hao to have the magnet distance between magnets 404 and 406 relative to the thickness of magnet 406 within the ranges taught by Hao. 
The bridge size between magnets and magnet size are result-effective variables for several key operation parameters in an electric machine (“The electric machines has at least one of a predetermined efficiency at rated power, a predetermined power density, a predetermined torque density, a predetermined peak power range, or a predetermined maximum speed of the electric machine”, [abstract]) therefore, one of ordinary skill in the art would have been motivated to optimize these variables (“As discussed herein, the electric machine 10 has a multi-phase stator assembly 12 and an interior permanent magnet assisted synchronous reluctance rotor assembly 14 configured with an optimal design and geometry to satisfy predetermined operating parameters”, [0022]). 
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following are reasons for allowance.
Regarding claim 2, Gieras teaches the spoke-type rotor structure as claimed in claim 1. Gieras further teaches wherein a radius of the rotor core is             
                R
            
         (Fig. 4, distance from 408 to outer circumference of 402), a length of the first magnetic member (Fig. 4, length of 404) is ls, a length of the second magnetic member is lv (Fig. 4, length of 406), a length component of the second magnetic member on the radius of the rotor core is             
                x
            
         (length component of 406 on radius line discussed above), an included angle between the first magnetic member and the second magnetic member is             
                β
            
         (Fig. 4, angle between 404 and 406), an included angle between every adjacent two of the first magnetic members is             
                α
            
         (Fig. 4, angle between 404).

    PNG
    media_image5.png
    636
    856
    media_image5.png
    Greyscale


	Gieras does not teach the following parameters satisfying: 
	            
                l
                s
                +
                x
                <
                R
                ,
                 
                w
                h
                e
                r
                e
                i
                n
                 
                x
                =
                l
                v
                ∙
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                180
                                °
                                -
                                β
                            
                        
                    
                
            
        
	            
                90
                °
                +
                
                    
                        α
                    
                    
                        2
                    
                
                <
                β
                <
                180
                °
            
        
	Notice that the rotor of Gieras clearly does not satisify these relations since the first magnetic member and the second magnetic member are parallel implying that             
                β
                =
                0
                °
            
        .
	Dong et al. (US 20210135522 A1, hereinafter “Dong”) teaches a spoke-type rotor (see Fig. 4, spoke style magnets 4) with v-shaped second magnetic members (Fig. 4, 3) between the spoke-type first magnetic members (Fig. 4, 4) wherein the length (Fig. 2, L2 and L3) and thickness (Fig 2, H2, and H3) of the first and second magnetic members and the angles between the first and second magnetic member (Fig. 4,             
                
                    
                        θ
                    
                    
                        1
                    
                
            
        ) and between adjacent first magnetic members (Fig. 4,             
                
                    
                        θ
                    
                    
                        2
                    
                
            
        ) are optimized as design variables. 

    PNG
    media_image6.png
    533
    482
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    519
    461
    media_image7.png
    Greyscale

	However, the second magnetic members of Dong are flipped relative to those in the claimed invention so as to be V-shaped when viewed from the outer circumference of the rotor, rather than from the center of the rotor. Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the parameters as claimed.
	Claim 2 requires the angle between the first and second magnetic members to satisfy             
                90
                °
                +
                
                    
                        α
                    
                    
                        2
                    
                
                <
                β
                <
                180
                °
            
        , but with the second members flipped,             
                β
            
         will necessarily be less that             
                90
                °
            
        . Therefore, the prior art has failed to anticipate or render obvious this limitation of claim 2 in view of all the other limitations of the claim.
	Regarding claim 9, Claim 9 differs from claim 2 only in that they depend upon different claims. Therefore, the same reasoning for allowing claim 2 applies to claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834